NOT RECOMMENDED FOR PUBLICATION
                                File Name: 10a0058n.06

                                             No. 08-5859

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                           FILED
                                                                                       Jan 28, 2010
United States of America,                                 )                      LEONARD GREEN, Clerk
                                                          )
       Plaintiff-Appellee,                                )
                                                          )
v.                                                        )    ON APPEAL FROM THE UNITED
                                                          )    STATES DISTRICT COURT FOR
                                                          )    THE EASTERN DISTRICT OF
Charles Edward Bush,                                      )    TENNESSEE
                                                          )
       Defendant-Appellant.                               )


Before: SILER, ROGERS, and McKEAGUE, Circuit Judges.

       PER CURIAM.           Charles Edward Bush, who is serving a sentence of 33 months’

imprisonment as a result of his guilty plea to one count of wire fraud, raises an ineffective assistance

of counsel claim on direct appeal. Bush asserts in an affidavit that he pled guilty based on

information that he would not receive a term of imprisonment. The affidavit does not explicitly state

the source of this information; however, Bush contends on appeal that his guilty plea was not

knowingly, voluntarily, or intelligently entered into because he was misled by the affirmative

misstatements of his trial counsel that, if he pled guilty, he would only receive a probationary

sentence.

       We do not normally entertain claims of ineffective assistance of counsel on direct appeal.

See United States v. Franklin, 415 F.3d 537, 555 (6th Cir. 2005) (“[I]t is our general practice not to

consider ineffective assistance claims on direct appeal because they are better left to a
No. 08-5859
United States v. Bush

post-conviction motion to vacate under 28 U.S.C. § 2255.”). Because “a defendant must make more

than merely speculative assertions,” Bowen v. Foltz, 763 F.2d 191, 194 (6th Cir. 1985), and because

the record has not been sufficiently developed to assess the merits of Bush’s allegations, we decline

to consider the merits of his ineffective assistance of counsel claim. See United States v. Allison, 59
F.3d 43, 47 (6th Cir. 1995). The district court is the better forum for initial review of this claim in

a post-conviction motion to vacate under 28 U.S.C. § 2255. Franklin, 415 F.3d at 555. Accordingly,

we affirm Bush’s sentence and conviction without prejudice.

       AFFIRMED.




                                                 -2-